EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 18, line 1, the dependency to claim “1” has been changed to depend from claim --11--.
Claims 1-10; 11, 13-19, 21; 20 are allowable over the prior art of record.
Comments:
The above change to claim 18 has been made by an informal examiners amendment to correct an obvious error in changing the dependency to claim 18. As discussed with applicants’ representative, it was agreed to change the dependency of claim 18 from claim “17” to depend from claim --11-- such as to avoid consistency issues in terminology recited in claim 17.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A transition in a multi-layer substrate between a substrate integrated waveguide portion and a coplanar waveguide portion--.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee